Citation Nr: 1639065	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-09 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, status post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4, to include whether the reduction from 40 percent to 20 percent effective July 22, 2008, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for cervical spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the reduction of the Veteran's degenerative disc disease of the lumbar spine evaluation from 40 percent disabling to 20 percent disabling in the September 2009 rating decision, as the Veteran's overall combined rating remained unchanged at 60 percent, there was no requirement to provide prior notice of the reduction.  See 38 C.F.R. § 3.105 (e) (2015).  In the February 2013 statement to the case, the RO addressed both entitlement to a higher evaluation for degenerative disc disease of the lumbar spine and whether the reduction was proper.  As such, the Board has characterized the claim as noted above.  

The issues of entitlement to higher evaluations for degenerative disc disease post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4, and cervical spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Due process did not require that VA notify the Veteran of the reduction in disability rating for the lumbar spine disability prior to initiating it as the September 2009 rating decision that effectuated that reduction did not result in an overall reduction of the payment of compensation benefits.

2.  The evidence at the time of the September 2009 rating decision did not objectively demonstrate an improvement in the Veteran's lumbar spine disability.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's lumbar spine disability from 40 percent to 20 percent was improper; the criteria for a restoration of a 40 percent rating for degenerative disc disease, status post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4, from July 22, 2009, have been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344(a) (b), 4.85, Diagnostic Code 5241 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2008 rating decision, the RO granted entitlement to service connection for status post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4 with an initial evaluation of 40 percent, effective March 1, 2008.  The RO noted that the 40 percent evaluation was based on a VA pre-discharge examination which revealed he had a lumbar spine fixed flexion deformity starting at 20 degrees with limited motion to 35 degrees and X-ray findings of early minimal osteoarthritic change at L4-5.  

In February 2009, the Veteran filed a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  The Veteran also filed claims for service connection for additional disabilities.

In a September 2009 rating decision, the RO reduced the Veteran's evaluation for degenerative disc disease, status post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4, from 40 percent disabling to 20 percent disabling effective July 22, 2009, the date of a VA examination that the RO stated showed improvement in the Veteran's disability.

The Veteran contends that his service-connected lumbar spine disability has not improved to warrant the reduction in rating.  The Veteran testified that his back disability has actually worsened.  See Board Hearing Transcript at 6-7.  He testified that his symptoms have not improved and that he experienced the same symptoms between 2007 and 2009.  Id. at 8.  The Veteran stated that he was in excruciating pain between 2007 and 2009, and he feels the VA did not take that into account.  Id. at 10.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).

However, applicable to the present case, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

The Board notes that the RO did not follow the notice procedures in § 3.105(e) in that it did not send the Veteran a proposed reduction and given him an opportunity to respond before issuing the final rating action reducing the disability rating for the Veteran's lumbar spine disability.  Nevertheless, the Board finds that the RO was not required to follow those procedures as there was no reduction in the amount of compensation payable to the Veteran. 

In the September 2009 rating decision that reduced the evaluation for the service-connected lumbar spine disability, the RO also increased the evaluation of the Veteran's service-connected adjustment disorder from 10 percent disabling to 30 percent disabling, effective January 7, 2009.  As a result of the benefit granted in the rating decision, the Veteran's combined evaluation remained 60 percent from July 22, 2009.  The combined evaluation increased to 70 percent from January 7, 2009, to July 22, 2009, but as the Veteran previously had a combined rating of 60 percent, the decision did not cause a reduction in the combined disability rating.  The Veteran's compensation was not reduced as a result of the decision.

As noted above, in cases such as this one, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, the notice provisions in § 3.105(e) is not applicable.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  Therefore, the reduction ordered in the September 2009 rating decision of the rating for the lumbar spine disability is not deemed improper on the basis that the RO did not comply with the procedural requirements of § 3.105(e).

Having found that there was no procedural error in the reduction of the lumbar spine disability's rating, the Board must now consider whether the reduction was factually appropriate. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344 (a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18  (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10 and 4.13); 38 C.F.R. 3.344 (c).

In the present case, the previous rating had been in effect for less than five years.  In particular, the Veteran's lumbar spine disability was assigned an initial rating of 40 percent effective March 1, 2008, and was reduced to 20 percent effective July 22, 2009.  Accordingly, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply in this case. 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

Prior to the period on appeal, the Veteran had a 40 percent rating for his service-connected lumbar spine disability based on the results of a VA pre-discharge examination report.  The December 2007 VA pre-discharge examination report indicates the Veteran's thoracolumbar spine had flexion limited to 20 to 35 degrees.  The spine had extension to 0 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right rotation to 30 degrees and left rotation to 39 degrees.  The VA examiner noted that pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  The examiner noted that severe limitation in the range of motion forced his assumption of a slightly stooped condition with a fairly fixed flexion deformity and with no ability to extend at present.  As the VA examination showed the Veteran had a lumbar spine fixed flexion deformity starting at 20 degrees with limited motion to 35 degrees, the RO assigned a rating of 40 percent for forward flexion of the thoracolumbar spine of 30 degrees or less in the March 2008 rating decision.
.
The Veteran's degenerative disc disease, status post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4 is rated under Diagnostic Code 5241.  38 C.F.R. § 4.71a.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board finds that the evidence at the time of the reduction of the Veteran's lumbar spine disability evaluation from 40 percent to 20 percent does not show that the Veteran's disability had improved.  As such, the Board finds the September 2009 reduction to be improper.

At the time of the September 2009 rating decision, the medical evidence of record showed the Veteran continued to report low back pain.  An October 2008 private treatment record from L.N., MD, indicates the Veteran had "significant limitation in lumbar range of motion.  Flexion is to 45 degrees and extension is to 15 degrees.  He had trouble doing hands to toes touching.  Prolonged standing and walking would aggravate the symptoms greatly."  Dr. L.N. noted that he performed a radiofrequency ablation of the back nerves on October 1, 2008, to provide the Veteran with more extended relief.  Dr. L.N. noted that since the Veteran's main condition, degenerative disc and joint disease, is chronic and progressive, the back symptom is expected to recur once the cauterized nerves regenerated.

A July 22, 2009 VA examination report indicates the Veteran's lumbar spine had flexion of 0 to 55 degrees limited with pain, extension of 0 degrees limited with pain, right and left lateral flexion of 0 to 20 degrees limited with pain, and right and left lateral rotation of 0 to 20 degrees with pain.  The Veteran was observed sitting at 90 degrees.  There was tenderness to palpitation along the lower lumbar spine with right and left spasms.  The report noted the Veteran described having flare-ups that occur with standing and walking for a maximum of five minutes.  He could walk for about 200 feet before he had extreme pain and had to sit.  The Veteran stated he had physical therapy between 2007 and 2009, and injections beginning in 2008.  He stated that he was taking methadone, Motrin, tramadol, and Ultram.  

In a February 2009 letter, the Veteran's son stated that he observed his father having health problems with his back after he returned from deployment in the Middle East in May 2005, and he had watched him slowly worsen.  He stated that after returning from college in December 2008, he observed that the Veteran's health was worse.  His ability to perform simple house tasks had diminished.  He stated the Veteran had a hard time bending down and standing back up.

In a February 2009 statement, the Veteran's neighbor stated that he helped the Veteran around the house with small jobs.  He noted that the Veteran's ability to do things around the house had gotten worse since he started helping him the previous summer and the Veteran was in a lot of pain.  He stated that sometimes the Veteran would hurt himself and have to stay in bed for a week.  

In a February 2009 letter, the Veteran stated that he had problems lifting, squatting, bending, standing, reaching and walking due to pain in his low back, hips, legs and thighs.  The Veteran stated, "I can only bend over enough that the end of my fingers can barely touch the top of my knees."  He stated he could only walk about ten feet with the help of his cane and then he would have to rest.  In another February 2009 statement, the Veteran noted that he had reported twice to the Emergency Room between February 2008 and January 2009 for severe back pain and both times they administered an anti-inflammatory medicine through a hypo dermal needle and prescribed Percocet.  The Veteran also provided another February 2009 statement in which he described being in extreme pain due to his back disability, and being unable to perform simple tasks or work.

A June 2010 private treatment record indicated the Veteran's low back symptoms persisted despite multiple trials of conservative therapy.

Although the July 2009 VA examination report indicated the Veteran's lumbar spine had flexion to 55 degrees limited with pain, the examination report does not note whether the Veteran had additional limitation following repetitive use.  The VA examination report also did not note to when pain on flexion of the thoracolumbar spine began.  The report noted that loss of function due to flare-ups cannot be determined without resorting to mere speculation.  The Board finds that the VA examination is not adequate to show that the Veteran's lumbar spine disability had improved in July 2009.  The Veteran, his son, and his neighbor are competent to report symptoms capable of lay observation, such as observing pain on motion.  The Board finds their statements to be credible.  Their statements and the private treatment records available do not support a finding that the Veteran's lumbar spine disability had improved in July 2009.  The Board finds that VA has not shown by a preponderance of the evidence that there has been actual improvement in the Veteran's lumbar spine disability.  The evidence of record, including the July 2009 VA examination, does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the September 2009 reduction of the rating form 40 percent to 20 percent was improper, and the 40 percent rating is therefore restored.



ORDER

The July 22, 2009 reduction of the disability rating for the Veteran's lumbar spine disability from 40 percent to 20 percent was not warranted; a restoration of the 40 percent rating, effective July 22, 2009, is granted.


REMAND

At the May 2015 hearing, the Veteran's testimony indicates that his service-connected cervical spine strain and lumbar spine disabilities have worsened.  The most recent VA examination of record addressing the cervical spine is from August 2011, and the most recent VA examination addressing the lumbar spine is from July 2009.  Therefore, the claims must be remanded to assess the current extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The VA treatment records in the file date to May 2016.  As the records may be relevant to his claims, the Board requests the appellant's complete VA treatment records from May 2016 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from May 2016 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's (i) cervical spine strain; and (ii) degenerative disc disease post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing.  

The VA examiner should review the virtual claims file.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to an evaluation excess of 10 percent for cervical spine strain and entitlement to an evaluation in excess of 40 percent for degenerative disc disease post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


